MEMORANDUM **
Melvin Dinkins appeals pro se the district court’s dismissal without prejudice of his action for failing to comply with Fed. R.Civ.P. 8(a). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion dismissals for failure to comply with an order requiring amendment of a complaint, McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.1996), and we affirm.
Dismissal was proper because Dinkins’ amended complaint cited two criminal statutes as the only basis for federal jurisdiction and otherwise failed to comply with the district court’s previous order requiring amendment pursuant to Fed.R.Civ.P. 8. See McHenry, 84 F.3d at 1178-79. The district court, therefore, did not abuse its discretion. See Yourish v. Cal. Amplifier, 191 F.3d 983, 990 (9th Cir.1999).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.